NUMBER 13-12-00258-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

ILP, L.L.C., ERNESTO GONZALEZ AND                                      APPELLANTS,
MARIA DEL ROSARIO GONZALEZ,

                                           v.

MARK ANDY, INC. A/K/A COMCO, A/K/A UVT,           APPELLEE.
____________________________________________________________

             On appeal from the 389th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
 Before Chief Justice Valdez and Justices Rodriguez and Benavides
                 Memorandum Opinion Per Curiam

      This matter is currently before the Court on the briefs and several pending motions.

After examining and fully considering the briefs and pending motions, the Court issues

the following rulings and dismisses the appeal as stated herein.
       As an initial matter, attorney Steven E. Garlock has filed a motion to appear pro

hac vice. In accordance with the Rules Governing Admission to the Bar of Texas, this

motion is accompanied by a separate motion prepared by the resident practicing Texas

attorney with whom Garlock would be associated in this case. Having examined and

fully considered these motions, the motion to appear pro hac vice and motion by resident

attorney recommending pro hac vice admission are hereby GRANTED.

       We now turn our attention to substantive issues pertaining to this appeal.

Appellants have filed a motion for voluntary dismissal of this appeal without prejudice on

grounds that the appeal is interlocutory in nature. On the certificate of conference for this

motion, appellants have stated that appellee has indicated “he did not know if he would be

in agreement or opposition to this Motion.” Appellee’s brief and other pleadings before

this Court state that the appeal is interlocutory.

       In terms of appellate jurisdiction, appellate courts only have jurisdiction to review

final judgments and certain interlocutory orders identified by statute.         Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Based on our review of the appellate

record, the briefs, and the parties’ motions and responses, we conclude that this appeal is

not from a final judgment or appealable interlocutory order and the appeal should be

dismissed for want of jurisdiction. See id. Accordingly, we GRANT appellants’ motion

for voluntary dismissal of the appeal without prejudice.

       We now turn to appellee’s motion for sanctions against appellants, which was

previously carried with the case. Appellee contends that the appeal is frivolous and

barred by the “law of the case” doctrine given this Court’s resolution of a prior petition for

writ of mandamus arising from the same trial court cause. See In re Mark Andy, Inc., No.

                                              2
13-11-00320-CV, 2012 Tex. App. LEXIS 1645 (Tex. App.—Corpus Christi Feb. 29, 2012,

orig. proceeding) (mem. op.).      The Court has received and reviewed appellants’

response to the motion for sanctions.

       The “law of the case” doctrine is the principle by which questions of law decided on

appeal to a court of last resort will govern the case throughout its subsequent stages.

Loram Maint. of Way, Inc. v. Ianni, 210 S.W.3d 593, 596 (Tex. 2006); Hudson v.

Wakefield, 711 S.W.2d 628, 630 (Tex. 1986)). The doctrine may be applied when an

issue has been resolved on the merits in a prior mandamus proceeding. See In the

Interest of B.G.D., 351 S.W.3d 131, 141–42 (Tex. App.—Fort Worth 2011, orig.

proceeding); In re Cantu de Villarreal, 330 S.W.3d 11, 20–21 (Tex. App.—Corpus Christi

2010, no pet.). The doctrine applies only to questions of law rather than questions of

fact, and it "does not necessarily apply when either the issues or the facts presented at

successive appeals are not substantially the same as those involved on the first trial."

Hudson, 711 S.W.2d at 630. The decision to revisit a previous holding is left to the

discretion of the court under the particular circumstances of each case. City of Houston

v. Jackson, 192 S.W.3d 764, 769 (Tex. 2006). Based on our review of the petition for

writ of mandamus and this appeal, we conclude that the law of the case doctrine does not

compel the conclusion that sanctions are warranted. Accordingly, we DENY appellee’s

motion for sanctions.

       The appeal is hereby DISMISSED WITHOUT PREJUDICE. Costs will be taxed

against appellants. See TEX. R. APP. P. 42.1(d) ("Absent agreement of the parties, the

court will tax costs against the appellant."). Having dismissed the appeal at appellants’

request, no motion for rehearing will be entertained, and our mandate will issue forthwith.

                                            3
Any pending motions not otherwise disposed of in this opinion are DISMISSED AS

MOOT.



                                          PER CURIAM

Delivered and filed this the
15th day of November, 2012.




                                      4